Case 1:20-mc-00212-AJN Document 5-16 Filed 05/21/20 Page 1 of 17




          EXHIBIT 16
                  Case 1:20-mc-00212-AJN Document 5-16 Filed 05/21/20 Page 2 of 17




                                               Utility Nickel
Section 1. Identification of the Substance and Company
 1.1 Product Identification:
 Product Name: Utility Nickel
 Synonyms: UNi, Dalian Utility Nickel, KNC Utility Nickel

 EC No: 231-111-4
 CAS No: 7440-02-0
 REACH Registration number: see Section 15

 1.2 Uses
 Identified Uses:
 Formulation or re-packing; Use of nickel metal in the production of stainless, special steels and special alloys
 Formulation or re-packing; Use of nickel metal in the production of integrated steel and iron
 Formulation or re-packing; Use of nickel metal in electric arc furnace carbon steel manufacturing
 Formulation or re-packing; Use of nickel metal in the production of brazing alloys
 Formulation or re-packing; Use of nickel metal and nickel containing alloys for the production of steel and other alloy
 powders by atomisation
 Use at industrial sites; Use of nickel-containing stainless, special steels and special alloys
 Use at industrial sites; Use of nickel-containing integrated steel and iron
 Use at industrial sites; Use of nickel-containing carbon steel

 Uses Advised Against:
 Use of nickel-containing High Sulphur stainless steel for surgical implants (AISI grade 303 or ISO 7153-1
 reference grade N)
 Use of nickel and nickel compounds in tattoo inks or permanent makeup products.
 Use of nickel containing food contact materials for which release into foodstuff would exceed more than
 0.14mg/kg food of nickel


 1.3 Company Identification
 Manufactured by:
 Korea Nickel Corporation                                             Vale Nickel (Dalian) Co., Ltd
 8FL. Starwood Plaza, 5439-1                                          9 Penghong Street, St. Jinpu New Area
 Seongnam-City, Gyeonggi-Do                                           Dalian City, Liaoning Province 116600
 South Korea                                                          China


Distributed by:
Vale Canada Limited
200 Bay St., Royal Bank Plaza
Suite 1600, South Tower, PO Box 70



                    Updated: 21-April-2020                          Utility Nickel                           Page 1 of 16
                    V1.2
                  Case 1:20-mc-00212-AJN Document 5-16 Filed 05/21/20 Page 3 of 17




Toronto, ON
Canada, M5J 2K2
Email: msds@vale.com

Imported by:
In North & South America:                                               In Asia (Except India, & Pakistan):
Vale Americas Inc.                                                      Vale Base Metals Asia Pacific PTE. LTD.
140 E. Ridgewood Avenue                                                 One Temasek Avenue #39-01
Suite 415, South Tower                                                  Millenia Tower
Paramus, NJ 07652                                                       Singapore, 039192
U.S.A.

In Europe, Middle East, Africa, India, & Pakistan:
Vale International SA
Route de Pallatex 29
1162 Saint-Prex
Switzerland

REACH Only Representative for Vale Nickel (Dalian) and Korea Nickel Corporation:
H2 Compliance
Rubicon Building, CIT Campus
T12Y275, Bishopstown
Cork, Republic of Ireland
Chris Terrett, OR Manager
Telephone number: +353-21-486-8121
Email: Chris.Terrett@h2compliance.com


For Fire, Spill, or chemical emergency call CHEMTREC: +1 703 527-3887
for Europe call CHEMTREC: +(44) 870 8200418
for China call CHEMTREC: 40001-204937
for South Korea call CHEMTREC: +(82) 070-7686-0086
for Taiwan call CHEMTREC: 00801-14-8954 (toll free)

Section 2. Hazards Identification
2.1 Classification of the Substance:
   Skin Sensitization – Category 1
   Respiratory Sensitization – Category 1
   Carcinogenicity – Category 1B
   Specific Target Organ Toxicity, Repeated exposure – Category 1

   Hazard Pictograms:                             GHS07 - Exclamation mark, GHS08 - Health Hazard


                         Updated: 21-April-2020                             Utility Nickel                        Page 2 of 16
                         V1.2
                  Case 1:20-mc-00212-AJN Document 5-16 Filed 05/21/20 Page 4 of 17




   Signal Word:                                  Danger

   Hazard Statements:                            H317 - May cause an allergic skin reaction
                                                 H334 – May cause allergy or asthma symptoms or breathing difficulties if
                                                 inhaled
                                                 H350i – May cause cancer by inhalation
                                                 H372 - Causes damage to lungs through prolonged or repeated inhalation
                                                 exposure

   Precautionary Statements:                     P201, P202, P260, P261, P272, P280, P264, P270, P284, P302+P352,
                                                 P304+P340, P342+P311, P308+P313, P333+P313, P314, P321, P362+P364,
                                                 P405, P501

2.2: Label elements
   Product identifier: Utility Nickel
   CAS #: Nickel (7440-02-0) >96%
          Cobalt (7440-48-4) 1.4-1.8%
   Symbols:
   GHS07 - Exclamation mark           GHS08 - Health Hazard




   Signal Word:                                  Danger

   Hazard Statements:                            H317 - May cause an allergic skin reaction
                                                 H334 – May cause allergy or asthma symptoms or breathing difficulties if
                                                 inhaled
                                                 H350i – May cause cancer by inhalation
                                                 H372 - Causes damage to lungs through prolonged or repeated inhalation
                                                 exposure

   Precautionary Statements:                     P202 - Do not handle until all safety precautions have been read and
                                                 understood
                                                 P261 - Avoid breathing dust or fume. Wear respiratory protective
                                                 equipment if fine dusts are generated.
                                                 P280 - Wear protective gloves and protective clothing
                                                 P302+352 - If on skin: Wash with plenty of soap and water.
                                                 P501 - Dispose of contents/container in accordance to local; regional;
                                                 national and international regulations


                        Updated: 21-April-2020                                Utility Nickel                          Page 3 of 16
                        V1.2
                  Case 1:20-mc-00212-AJN Document 5-16 Filed 05/21/20 Page 5 of 17




  (NOTE: P-statements have been reduced).
  For full text of Precautionary Statements see section 15.


Section 3. Composition
            Substance                     Mixture

     Hazardous Ingredients                  Typical Composition           C.A.S. Number           EINECS/EC Label No.
              Nickel                              96 % min                  7440-02-0                  231-111-4
              Cobalt                              1.4-1.8 %                  744048-4                  231-158-0
                Iron                              0.7-1.2 %                 7439-89-6                 231-096-4
              Copper                              0.5-0.9 %                 7440-50-8                  231-159-6
             Sulphur                             0.13-0.16 %                7704-34-9                  231-722-6


Section 4. First Aid Measures
    Ingestion:                       No specific first aid required.

    Inhalation:                      IF INHALED: Remove person to fresh air and keep comfortable for breathing.
                                     If experiencing respiratory symptoms: Call a POISON CENTRE or doctor
                                     /physician
    Skin:                            Remove contaminated clothing, and wash affected areas thoroughly with
                                     water. If skin irritation or rash occurs: Get medical advice/attention. Show
                                     label if possible.

    Eyes:                            Irrigate eyeball thoroughly with water for at least 10 minutes. If discomfort
                                     persists, seek medical attention.

    Most important symptoms &        Inhalation: Cough, sore throat, wheezing, increased difficulty in breathing
    affects, both acute/ delayed     Skin contact: Rash
                                     Eye contact: Redness

    Indication of immediate
    medical attention and special    No special requirements
    treatment needed


Section 5. Fire Fighting Measures
    Suitable extinguishing             Any, type to be selected according to materials stored in the immediate
    media:                             neighbourhood.




                        Updated: 21-April-2020                            Utility Nickel                             Page 4 of 16
                        V1.2
                     Case 1:20-mc-00212-AJN Document 5-16 Filed 05/21/20 Page 6 of 17




    Special risks:                        Non-flammable. May oxidize to Nickel Oxide if exposed to high temperatures
                                          within a fire. Keep containers cool with water spray.

    Special protective equipment          None needed. Wear protective equipment if required for other materials within
    for fire fighting:                    the immediate vicinity.


Section 6. Accidental Release Measures
    Person related precautionary        Avoid generation of dusty atmospheres. Do not inhale dusts. Contaminated
    measures:                           work clothing should not be allowed out of the workplace. Use personal
                                        protective equipment as required. Wash hands, and face thoroughly after
                                        handling.

    Environmental Protection            No specific measures needed.
    measures:
    Procedures for                      Pick up and replace in original container. Nickel-containing material is
    cleaning/absorption:                normally collected to recover nickel values.


Section 7. Handling and Storage
    Precautions for Safe                 Prevent the generation of inhalable dusts e.g. by the use of suitable ventilation.
    Handling:                            Do not inhale dust. Wear appropriate nationally approved respirators if
                                         handling is likely to cause the concentration limits of airborne nickel to exceed
                                         the locally prescribed exposure limits. Wear suitable protective clothing and
                                         gloves. Contaminated work clothing should not be allowed out of the
                                         workplace.
    Conditions for                       Keep in the container supplied, and keep container closed when not in use.
    Safe Storage:                        Local regulations should be followed regarding the storage of this product.


Section 8. Exposure Controls / Personal Protection
8.1.1 Exposure Limits:
                                                           Nickel (mg/m3)                Cobalt (mg/m3)
     ACGIH TLV-TWA 1                                            1.5 *                        0.02
     UK WEL 2                                                    0.5                          0.1
     Japan                                                        1                          0.05
     Korea                                                        1                          0.02
     China                                                        1                          0.05
     * - as Ni in inhalable fraction




                           Updated: 21-April-2020                             Utility Nickel                            Page 5 of 16
                           V1.2
                  Case 1:20-mc-00212-AJN Document 5-16 Filed 05/21/20 Page 7 of 17




   DNEL’s

                                                     Unit                     DNEL
          Inhalation
          Acute local                              mg Ni/m3                    11.9
          Long-term local                          mg Ni/m3                    0.05

                                                     Unit                     DNEL
          Inhalation
          Long-term local                          mg Co/m3                    0.04


8.1.2 Environmental Limits:
   PNEC’s

              Compartment                            Unit                      PNEC
          Freshwater                       μg Ni/L (bioavailable)                 7.1
          Marine                                  μg Ni/L                         8.6
          Terrestrial                            mg Ni/kg                        29.9

              Compartment                            Unit                      PNEC
          Freshwater                               μg Co/L                       0.62
          Marine                                   μg Co/L                       2.36
          Terrestrial                              mg Co/kg                      10.9



8.2.1 Occupational exposure controls:
As supplied, this product does not pose a health hazard by inhalation. Mechanical extraction ventilation may be
required if user operations change it to other physical or chemical forms, whether as end products, intermediates or
fugitive emissions, which are inhalable. Maintain airborne nickel levels as low as possible. Avoid repeated skin
contact.

PPE
Respiratory protection:            If required, use an approved respirator with particulate filters.

Eye protection:                    None

Hand & Skin Protection:            Wear suitable protective clothing and gloves, which should be selected specifically
                                   for the working place, depending on concentration and quantity of the hazardous


                          Updated: 21-April-2020                             Utility Nickel                     Page 6 of 16
                          V1.2
                  Case 1:20-mc-00212-AJN Document 5-16 Filed 05/21/20 Page 8 of 17




                                  material (overalls and leather/rubber gloves). Wash skin thoroughly after handling
                                  and before eating, drinking or smoking. Change contaminated clothing frequently.
                                  Launder clothing and gloves as needed. Use of skin-protective barrier cream advised.

Section 9. Physical and Chemical Properties
Silver-grey odourless metal.

      Physical state at 20°C and 101.3 kPa                 solid
      Melting / freezing point                             1455°C
      Boiling point                                        2730°C
      Decomposition temperature                            Not applicable
      Relative density                                     8.9 g/cm3 at 25°C
      Vapour pressure                                      1 mm Hg at 1810°C.
      Vapour density                                       Not applicable
      Surface tension                                      Not applicable
      Water solubility                                     Not applicable
      pH                                                   Not applicable
      Evaporation rate                                     Not applicable
      Partition coefficient n-octanol/water (log           Not applicable
      value)
      Flash point                                          Not applicable
      Flammability                                         Non-flammable
      Explosive properties                                 Non-explosive
      Self-ignition temperature                            Autoflammability is not applicable to massive nickel metal.
      Oxidising properties                                 Non-oxidising
      Granulometry                                         Particle size distribution: 98% 3-80mm
      Stability in organic solvents and identity of        Not applicable
      relevant degradation products
      Dissociation constant                                Not applicable
      Viscosity                                            Not applicable



Section 10. Stability and Reactivity
    Reactivity                                        Stable under normal conditions.

    Chemical stability                                Stable under normal conditions.




                         Updated: 21-April-2020                             Utility Nickel                        Page 7 of 16
                         V1.2
                    Case 1:20-mc-00212-AJN Document 5-16 Filed 05/21/20 Page 9 of 17




     Possibility of hazardous reactions                Stable under normal conditions.

     Conditions to avoid                               This product can react vigorously with acids to liberate hydrogen, which
                                                       can form explosive mixtures with air. Under special conditions nickel can
                                                       react with carbon monoxide in reducing atmospheres to form nickel
                                                       carbonyl, Ni(CO)4, a toxic gas.

     Incompatible materials                            Acids, Strong oxidising agents.

     Hazardous Decomposition Product(s)                Nickel carbonyl gas

Section 11. Toxicological Information 3
Nickel
Acute Toxicity:
a) Oral:                            Non toxic - LD50 ORAL RAT >9000 mg/kg

b) Inhalation:                      No information available

c) Dermal:                          No information available.

Corrosivity/Irritation:
a) Respiratory Tract:               None

b) Skin:                            See sensitization section.

c) Eyes:                            Mechanical irritation may be expected.

Sensitization:
a) Respiratory tract:               Nickel metal induced asthma is very rare. 3 case reports are available; the data is not
                                    sufficient to conclude that nickel metal is classified as a respiratory sensitizer.

b) Skin:                            Nickel metal is a well-known skin sensitizer. Direct and prolonged skin contact with
                                    metallic nickel may induce nickel allergy and elicit nickel allergic skin reactions in
                                    those people already sensitized to nickel, so-called nickel allergic contact dermatitis.
c) Pre-existing
  conditions:                       Individuals known to be allergic to nickel should avoid contact with nickel whenever
                                    possible to reduce the likelihood of nickel allergic contact dermatitis reactions (skin
                                    rashes). Repeated contact may result in persistent chronic palmar/hand dermatitis in a
                                    smaller number of individuals, despite efforts to reduce or avoid nickel exposure.

Chronic toxicity:


                           Updated: 21-April-2020                            Utility Nickel                            Page 8 of 16
                           V1.2
                   Case 1:20-mc-00212-AJN Document 5-16 Filed 05/21/20 Page 10 of 17




a) Oral:                          No information available

b) Inhalation:                    Animal studies (rats) show that repeated-dose inhalation of micron-sized metallic
                                  nickel powder damages the lung. Chronic inflammation, lung fibrosis and
                                  accumulation of nickel particles were observed.

c) Dermal:                        Direct and prolonged skin contact with nickel metal may cause nickel sensitization
                                  resulting in nickel allergic contact dermatitis /skin rash.

Mutagenicity /
Reproductive toxicity:            No data.

Carcinogenicity:
a) Ingestion:                     The U.S. National Institute for Occupational Safety and Health (NIOSH) concluded
                                  that there is no evidence that nickel metal is carcinogenic when ingested.

b) Inhalation:                    To date, there is no evidence that nickel metal causes cancer in humans based on
                                  epidemiology data from workers in the nickel producing and nickel consuming
                                  industries. A recent animal (rat) inhalation study showed no increased respiratory
                                  cancer risk for nickel metal powder indicating that no carcinogen classification is
                                  warranted for nickel metal The U.S. National Toxicology Program has listed metallic
                                  nickel as reasonably anticipated to be a human carcinogen.

                                  The International Agency for Research on Cancer (IARC)(Vol 49) found there was
                                  inadequate evidence that metallic nickel is carcinogenic to humans but since there
                                  was sufficient evidence that it is carcinogenic to animals, IARC concluded that
                                  metallic nickel is possibly carcinogenic to humans (Group 2B). In 1997, the ACGIH
                                  categorized elemental nickel as: A5 "Not Suspected as a Human Carcinogen".
                                  Epidemiological studies of workers exposed to nickel powder and to dust and fume
                                  generated in the production of nickel alloys and of stainless steel have not indicated
                                  the presence of a significant respiratory cancer hazard.

Cobalt
Acute Toxicity
a) Oral:                          LD50 ORAL RAT 550 mg/kg. Acute Tox. 4; Harmful if swallowed.

b) Inhalation:                    Low acute toxicity. Main Symptoms: cough, sore throat, wheezing, increased
                                  difficulty in breathing. See Section 15 for further information.

c) Dermal:                        LD50(Dermal) >2000mg/kg. Low acute toxicity.

Corrosivity/Irritation
a) Respiratory Tract:             None


                         Updated: 21-April-2020                            Utility Nickel                           Page 9 of 16
                         V1.2
                   Case 1:20-mc-00212-AJN Document 5-16 Filed 05/21/20 Page 11 of 17




b) Skin:                          No data. Not classified. See sensitization section.

c) Eyes:                          Low acute toxicity. Main Symptoms: Redness.

Sensitization
a) Respiratory tract:             Resp. Sens. 1; May cause allergy or asthma symptoms or breathing difficulties if
                                  inhaled.

b) Skin:                          Skin Sens. 1; May cause an allergic skin reaction. Repeated contact with metallic
                                  cobalt can cause cobalt sensitivity and allergic skin rashes.

c) Pre-existing
conditions:                       Sensitized individuals may experience an allergic skin rash or asthma.
Chronic Toxicity
a) Oral:                          No information available.

b) Inhalation:                    No information available.

c) Dermal:                        No information available.

Mutagenicity /
Reproductive Toxicity:            There is no evidence of mutagenic potential. Reproductive toxicity category 2;
                                  Suspected of damaging fertility. Specific effect: fertility impairment in males.

Carcinogenicity
a) Ingestion:                     Not classified.

b) Inhalation:                    Carcinogenicity category 1B; May cause cancer by inhalation.

Specific Target Organ Toxicity:
a) Single Exposure:             None anticipated.

b) Repeated Exposure:              None anticipated.

Aspiration Hazard:                 None.



Section 12. Ecological Information
 Toxicity:                           Not classified as hazardous to the aquatic environment.




                         Updated: 21-April-2020                            Utility Nickel                            Page 10 of 16
                         V1.2
                     Case 1:20-mc-00212-AJN Document 5-16 Filed 05/21/20 Page 12 of 17




 Persistence and                      The PBT and vPvB criteria of Annex XIII to the Regulation does not apply to
 Degradability:                       inorganic substances, such as nickel metal.
                                      The methods for determining the biological degradability are not applicable to
                                      inorganic substances

 Bioaccumulative                      Nickel does not tend to bioaccumulate or biomagnify in aquatic or terrestrial
 Potential:                           systems.

 Mobility in soil:                    The substance is essentially insoluble in water and therefore poorly mobile in soil



 Results of PBT and                   Not classified as PBT or vPvB.
 vPvB assessment:

 Other adverse effects:               None anticipated.


Section 13. Disposal Considerations
 Waste treatment methods:               Recover or recycle if possible. Dispose of contents in accordance with local,
                                        state or national legislation.

 Additional Information:               No information available.


Section 14. Transport Information

      International Maritime Dangerous Goods Code                                              Not regulated.
      International Civil Aviation Organization Technical
      Instructions for the Carriage of Dangerous Goods by                                      Not regulated.
      Air
      U.S. Dept. of Transportation Regulations                                                 Not regulated.

      Canadian Transportation of Dangerous Goods Act                                           Not regulated.
      European Agreement Concerning the International
                                                                                               Not regulated.
      Carriage of Dangerous Goods by Road

MARPOL Annex V
Under the 7 Criteria contained within the MARPOL Annex V, This material is classified as:




                           Updated: 21-April-2020                             Utility Nickel                            Page 11 of 16
                           V1.2
                Case 1:20-mc-00212-AJN Document 5-16 Filed 05/21/20 Page 13 of 17




                       Harmful to the Marine Environment (HME)
               X       Not Harmful to the Marine Environment (non-HME)


Section 15. Regulatory Information
Europe:
REACH Registration #’s:
01-2119438727-29-XXXX – Vale Nickel (Dalian) Co. Limited (H2 Compliance acting as Only Representative)
01-2119438727-29-XXXX – Korea Nickel Company (H2 Compliance acting as Only Representative)

Exposure Scenarios: See Annex 1

Classification according to Part 3 of Annex VI of EU Regulation No. 1272/2008
   Skin Sensitization – Category 1
   Respiratory Sensitization – Category 1
   Carcinogenicity – Category 1B
   Specific Target Organ Toxicity, Repeated exposure – Category 1

    Symbols:
    GHS07 - Exclamation mark                     GHS08 - Health Hazard




    Signal Word:                                 Danger

   Hazard Statements:                            H317 - May cause an allergic skin reaction
                                                 H334 – May cause allergy or asthma symptoms or breathing difficulties if
                                                 inhaled
                                                 H350i – May cause cancer by inhalation
                                                 H372 - Causes damage to lungs through prolonged or repeated inhalation
                                                 exposure

    Precautionary Statements:                    Prevention:
                                                 P201 - Obtain special instructions before use
                                                 P202 - Do not handle until all safety precautions have been read and
                                                 understood
                                                 P260 - Do not breathe dust or fume
                                                 P261 - Avoid breathing dust or fume. Wear respiratory protective
                                                 equipment if fine dusts are generated.
                                                 P272 - Contaminated work clothing should not be allowed out of the


                        Updated: 21-April-2020                               Utility Nickel                             Page 12 of 16
                        V1.2
                Case 1:20-mc-00212-AJN Document 5-16 Filed 05/21/20 Page 14 of 17




                                                 workplace.
                                                 P280 - Wear protective gloves and protective clothing
                                                 P264 - Wash hands, and face thoroughly after handling.
                                                 P270 - Do not eat, drink or smoke when using this product.
                                                 P284 – [In case of inadequate ventilation] wear respiratory protection

                                                 Response:
                                                 P302+P352 - If on skin: Wash with plenty of soap and water.
                                                 P304+P340 – IF INHALED: Remove person to fresh air and keep
                                                 comfortable for breathing
                                                 P342+P311 – If experiencing respiratory symptoms: Call a POISON
                                                 CENTER/doctor
                                                 P308+P313 - If exposed or concerned: Get medical advice/attention
                                                 P333+P313 - If skin irritation or rash occurs: Get medical
                                                 advice/attention.
                                                 P314 - Get medical advice/attention if you feel unwell.
                                                 P321 - See Safety Data Sheet for specific treatment
                                                 P362+P364 – Take off contaminated clothing and wash it before reuse

                                                 Storage:
                                                 P405 - store locked up

                                                 Disposal:
                                                 P501 - Dispose of contents/container in accordance to local; regional;
                                                 national and international regulations

Canada:
WHMIS 2015 Classification: Skin
  Skin Sensitization – Category 1
  Respiratory Sensitization – Category 1
  Carcinogenicity – Category 1B
  Specific Target Organ Toxicity, Repeated exposure – Category 1

All components are listed on the Canadian Domestic Substances List (DSL)

United States of America:
Hazardous by definition of Hazard Communication Standard (29 CFR 1910.1200) This product contains NICKEL
which is subject to the reporting requirements of Section 313 of the Emergency Planning and Community
Right-to-Know Act of 1986 and of 40 CFR 372. Refer to the Hazardous Ingredients section of this MSDS for the
appropriate CAS numbers and percent by weight.
All components are listed on the US Toxic Substances Control Act (TSCA) inventory




                        Updated: 21-April-2020                                Utility Nickel                          Page 13 of 16
                        V1.2
                 Case 1:20-mc-00212-AJN Document 5-16 Filed 05/21/20 Page 15 of 17




Australia:
Classified as Hazardous according to ASCC criteria
All components are listed on the Australian Inventory of Chemical Substances (AICS)

P.R. Korea:
All components are listed in the Korean Toxic Substances Control Act inventory; KE-25818

Philippines:
All components are listed in the Philippine Inventory of Chemicals and Chemical Substances (PICCS)

Japan:
All components are listed in the Japanese Handbook of Existing and New Chemical Substances.

P.R. China:
All components are listed in the Inventory of Existing Substances in China (IECSC).


Section 16. Other Information
Indications of change:
  1.0 − Original document
  1.1 – Updated Only Representative for Vale Nickel (Dalian) Co. Limited and Korea Nickel Company.
  1.2 – Update of uses and exposure scenarios, and DNEL/PNEC tables.

The following acronyms may be found in this document:

 ACGIH                        American Conference of Governmental Industrial Hygienists
 DNEL                         Derived No Effect Level
 LTEL                         Long Term Exposure Limit
 LR                           Lead Registrant
 MMAD                         Mass Median Aerodynamic Diameter
 NIOSH                        National Institute of Occupational Safety and Health
 OEL                          Occupational Exposure Limits
 OR                           Only Representative
 OSHA                         Occupational Safety and Health Administration
 PBT                          PBT: Persistent, Bioaccumulative and Toxic
 PNEC                         Predicted No Effect Concentration
 STEL                         Short Term Exposure Limit
 STOT                         Specific Target Organ Toxicity
 TLV-TWA                      Threshold Limit Value – Time Weighted Average
 vPvB                         very Persistent and very Bioaccumulative


                         Updated: 21-April-2020                          Utility Nickel              Page 14 of 16
                         V1.2
                 Case 1:20-mc-00212-AJN Document 5-16 Filed 05/21/20 Page 16 of 17




 WEL                          Workplace Exposure Limit (UK HSE EH40)




Safety Data Sheet prepared by:
Vale Canada Limited
200 Bay St., Royal Bank Plaza
Suite 1600, South Tower, PO Box 70
Toronto, ON
Canada, M5J 2K2
msds@vale.com

SDS available online at http://www.vale.com/canada/en/business/mining/nickel/pages/default.aspx

Note:
Vale Canada believes that the information in this Safety Data Sheet is accurate. However, Vale Canada makes no
express or implied warranty as to the accuracy of such information and expressly disclaims any liability resulting from
reliance on such information.

1.   Threshold Limit Values of the American Conference of Governmental Industrial Hygienists. 2016.
2.   Maximum Exposure Limit of the Health and Safety Executive in the U.K. in EH40/2005.
3.   Describes possible health hazards of the product supplied. If user operations change it to other chemical forms,
     whether as end products, intermediates or fugitive emissions, the possible health hazards of such forms must be
     determined by the user.




                         Updated: 21-April-2020                          Utility Nickel                          Page 15 of 16
                         V1.2
                 Case 1:20-mc-00212-AJN Document 5-16 Filed 05/21/20 Page 17 of 17




                                                  ANNEX 1 – Exposure Scenarios

Exposure Scenarios can be obtained by clicking on the following link:

http://www.vale.com/canada/EN/business/mining/product-safety-information/reach-scenarios-metals-
powder/Pages/default.aspx


If you are unable to retrieve the document or have difficulties, please use the following email address for assistance:
msds@vale.com

ES1 - Formulation or re-packing; Use of nickel metal in the production of stainless, special steels and special alloys
ES2 - Formulation or re-packing; Use of nickel metal in the production of integrated steel and iron
ES3 - Formulation or re-packing; Use of nickel metal in electric arc furnace carbon steel manufacturing
ES4 - Formulation or re-packing; Use of nickel metal in the production of brazing alloys
ES6 - Formulation or re-packing; Use of nickel metal and nickel containing alloys for the production of steel and other
alloy powders by atomisation
ES8 - Use at industrial sites; Use of nickel-containing stainless, special steels and special alloys
ES9 - Use at industrial sites; Use of nickel-containing integrated steel and iron
ES10 - Use at industrial sites; Use of nickel-containing carbon steel




                         Updated: 21-April-2020                           Utility Nickel                            Page 16 of 16
                         V1.2
